—Judgment unanimously modified on the law and facts in accordance with the Memorandum herein, and as modified, judgment, and order, affirmed, with costs to claimant. Memorandum: In our opinion the award was inadequate as a matter of law. The evidence of plaintiff’s injuries, hospitalization, suffering, disabilities, scarring and prospective additional hospitalization for plastic surgery require that the award be increased in the sum of $20,000, to a total of $75,000, less the $47,500 paid to her by the driver of the other vehicle, Francis J. Riccardi. (Appeal from judgment and order of Court of Claims, in action for damages for wrongful death. Order denied motion to reopen claim.) Present—Bastow, P. J., Goldman, Marsh, Witmer and Henry, JJ.